DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a ratio of the thickness of the facing sheet to an effective diameter of the perforations is less than or equal to 0.22 must be shown or the feature(s) canceled from the claim(s).  The diameter (S) shown in the figures is not at least 4.5 greater than the thickness (t) of the facing sheet.  At most, S appears to be approximately equal to t as shown in figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  “flow circulating within the facing sheet” is believed to be in error for --fluid flowing past the facing sheet--.  Appropriate correction is required.  This is believed to be in error because the fluid direction within the facing sheet is not described in the specification or shown in the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially completely around” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discloses that the acoustic treatment “may extend circumferentially all around the central axis C of the engine 10”.  Substantially is being used to modify completely around; however, the relative term is not defined in the specification, which only discloses that the acoustic treatments may be completely around, rendering the claim vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedetti 2014/0077031.
	In regards to Independent Claim 1, Benedetti teaches an acoustic treatment (figure 9) for an aircraft engine (108), the acoustic treatment comprising: a facing sheet (232) configured to line a gas path portion of the aircraft engine (232 as shown in figure 3) having in use an airflow (144) passing over the facing sheet, the facing sheet having a thickness (234) and perforations (254) extending through the thickness; and a backing member (236) spaced from the facing sheet to define a cavity (222) between the facing sheet and the backing member, wherein a ratio of the thickness of the facing sheet to an effective diameter of the perforations is less than or equal to 0.22 (0.15, where 234 is 0.015 inches, paragraph [0047], and 256 is 0.100 inches, paragraph [0052]).
	Regarding Dependent Claim 2, Benedetti teaches a ratio of an area of the perforations in a region of the facing sheet to an area of the region of the facing sheet is between 0.06 and 0.15 (0.03 to 0.20, paragraph [0051]).
	Regarding Dependent Claim 3, Benedetti teaches that the effective diameter is taken in a general direction of a fluid flowing past the facing sheet (holes 254 shown as circular in figure 10, such that the effective diameter is the same in every direction).
	Regarding Dependent Claim 4, Benedetti teaches that the perforations include a circular hole (254 shown as circular in figure 10), and wherein the effective diameter of the circular hole is a diameter of the circular hole (diameter 256 is the effective diameter).
	Regarding Dependent Claim 6, Benedetti teaches a cellular structure (honeycomb 220) disposed between the facing sheet (232) and the backing member (236), a depth of the cellular structure being between 1.27 cm and 3.8 cm (0.64 cm to 3.81 cm, paragraph [0046]).
	In regards to Independent Claim 15, Benedetti teaches an acoustic treatment (figure 9) for an aircraft engine (108), the acoustic treatment comprising:  17a facing sheet (232) configured to line a portion of the aircraft engine (as shown in figure 3), the facing sheet having a thickness (234) and perforations (254) extending through the thickness; and a backing member (236) spaced from the facing sheet; and a cellular structure (220) between the facing sheet and the backing member, wherein a ratio of the thickness of the facing sheet to an effective diameter of the perforations is at most 0.22 (0.15, where 234 is 0.015 inches, paragraph [0047], and 256 is 0.100 inches, paragraph [0052]).
	Regarding Dependent Claim 16, Benedetti teaches a ratio of an area of the perforations in a region of the facing sheet to an area of the region of the facing sheet is between 0.06 and 0.15 (0.03 to 0.20, paragraph [0051]).
	Regarding Dependent Claim 17, Benedetti teaches a depth of the cellular structure between the backing member and the facing sheet is between 1.27 cm and 3.8 cm (0.64 cm to 3.81 cm, paragraph [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti as applied to claim 1 above, and further in view of Howarth 2018/0016987.
	Regarding Dependent Claim 5, Benedetti teaches the invention as claimed and discussed above.  However, Benedetti does not teach that the perforations are non-circular with an effective diameter in the direction of flow over the facing sheet.  Howarth teaches non-circular perforations (30 in figure 3) with an effective diameter in the direction of flow over the facing sheet (maximum diameter of 30 is in direction of 18 in figure 3).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the perforations of Benedetti to be non-circular, as taught by Howarth, in order to reduce skin friction and drag (paragraph [0019]).
Claim 7-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti in view of Morin 2007/0272483.
	In regards to Independent Claim 7 and Dependent Claim 12, Benedetti teaches a turbofan engine (108) comprising: a fan (126) rotatable about an axis (dashed line in figure 3 through center of engine 108) within a fan case (112); and 16an acoustic treatment (figure 9, at 232 in figure 3 downstream of fan 126) having: a facing sheet (232) configured to line a portion of a case (as shown in figure 3), the facing sheet having a thickness (234) and perforations (254) extending through the thickness; and a backing member (236) spaced from the facing sheet to define a cavity (222) between the facing sheet and the backing member, wherein a ratio of the thickness of the facing sheet to an effective diameter of the perforations is less than or equal to 0.22 (0.15, where 234 is 0.015 inches, paragraph [0047], and 256 is 0.100 inches, paragraph [0052]).  However, Benedetti does not teach that the acoustic treatment lines a portion of the fan case.  Morin teaches using an acoustic treatment (22) to line an outer wall of the engine casing or the inner wall of a fan casing that both face the bypass duct of a turbofan engine (as shown in figure 1, with 22 downstream of fan on both inner and outer wall of bypass duct).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to place the acoustic treatment of Benedetti on the fan case of Benedetti downstream of the fan in addition to its position on the engine case of Benedetti facing the bypass duct downstream of the fan, as taught by Morin, in order to attenuate noise at desired locations that produce the harshest noise in the engine assembly (paragraph [0017]).
	Regarding Dependent Claim 8, Benedetti in view of Morin teaches the invention as claimed and discussed above, and Benedetti further teaches a ratio of an area of the perforations in a region of the facing sheet to an area of the region of the facing sheet is between 0.06 and 0.15 (0.03 to 0.20, paragraph [0051]).
Regarding Dependent Claim 9, Benedetti in view of Morin teaches the invention as claimed and discussed above, and Benedetti further teaches that the effective diameter is taken in a general direction of a fluid flowing past the facing sheet (holes 254 shown as circular in figure 10, such that the effective diameter is the same in every direction).
Regarding Dependent Claim 10, Benedetti in view of Morin teaches the invention as claimed and discussed above, and Benedetti further teaches that the perforations include a circular hole (254 shown as circular in figure 10), and wherein the effective diameter of the circular hole is a diameter of the circular hole (diameter 256 is the effective diameter).
Regarding Dependent Claim 13, Benedetti in view of Morin teaches the invention as claimed and discussed above, and Benedetti further teaches a depth of the cellular structure between the backing member and the facing sheet is between 1.27 cm and 3.8 cm (0.64 cm to 3.81 cm, paragraph [0046]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti in view of Morin as applied to claim 7 above, and further in view of Howarth.
Regarding Dependent Claim 11, Benedetti in view of Morin teaches the invention as claimed and discussed above.  However, Benedetti in view of Morin does not teach that the perforations are non-circular with an effective diameter in the direction of flow over the facing sheet.  Howarth teaches non-circular perforations (30 in figure 3) with an effective diameter in the direction of flow over the facing sheet (maximum diameter of 30 is in direction of 18 in figure 3).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the perforations of Benedetti in view of Morin to be non-circular, as taught by Howarth, in order to reduce skin friction and drag (paragraph [0019]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti in view of Morin as applied to claim 7 above, and further in view of Mardjono 2012/0085861.
Regarding Dependent Claim 14, Benedetti in view of Morin teaches the invention as claimed and discussed above.  However, Benedetti in view of Morin does not teach that the fan case acoustic treatment extends substantially completely around the axis.  Mardjono teaches using acoustic treatments (100 and 200) which extend completely around (paragraphs [0026] and [0027] respectively) the axis of a turbofan engine (axis X of engine 10).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to place the acoustic treatments of Benedetti in view of Morin around the entirety of the inside and outside of the bypass duct, as taught by Mardjono, in order to acoustically treat noise around the entirety of the annulus of the bypass duct (paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741